Mobtoít, J.
At the trial it appeared that the parties had made a written contract, by which the defendant was to build a spinning-machine, of which the plaintiff was the inventor and patentee; and that afterwards they had orally agreed that the plaintiff should superintend the bmlding of this machine. The plaintiff testified that the defendant agreed to pay Mm four dol *82lars a day in addition to his expenses. The defendant testified that he was not to pay the plaintiff anything in addition to his expenses. This was the only issue before the jury. We are of opinion that the evidence offered by the defendant, to show that the plaintiff gave him notice to terminate the written contract, and the reasons assigned therefor; .that the plaintiff . arried away and concealed the flyers, being parts of the machine; and that they were recovered by means of a searchwarrant; was admissible. These were not entirely collateral and independent facts, but were acts of the parties in regard to the subject out of which the plaintiff’s claim arose, and tended to show the relations of the parties as to this subject, and the feeling or bias under which the plaintiff testified.
But we are unable to see any principle upon which the evidence that the plaintiff was complained of, bound over and indicted for stealing the flyers, can be held to be competent. It was not admissible under the Gen. Sts. c. 131, § 13, to affect the credibility of the plaintiff as a witness, because there was no conviction. The complaint, the binding over and the indictment were acts of third parties which were not admissible in evidence against the plaintiff. The evidence was irrelevant and immaterial; but as it was calculated to prejudice the jury against the plaintiff, we thinTr its admission furnishes just ground for granting a new trial.

Exceptions sustained.